Dunbar, C. J.
(dissenting). — I am unable to agree with my brothers in the disposition of this case. I do not think that property rights of citizens of this state can be affected by any construction which departmental officers place upon the laws of congress. What is community property and what is separate property are questions which must be settled by a judicial construction of our own statutes enacted on that subject. Although I do not think it necessarily is implied by the action of the department in *6allowing both husband and wife to purchase a timber claim that such claim becomes separate property. A husband and wife may both acquire various kinds of property; but Avithout it is acquired in the way pointed out by the statute for acquiring separate 'property, it is plainly community property. The affidavit of the applicant is substantially the affidavit required of a homestead applicant, and shows on its face that it is simply to prevent fraudulent or speculative entries. Applying the construction uniformly given by this court to the community la\vs to the conceded circumstances of this case, the money with which the land in question was purchased was community property; and if that be true, the land which is purchased is equally community property. It seems to me hardly worth while to enlarge on this proposition. If then the land was community property, the original deed must be pronounced absolutely void; for the purchaser, as shown by the record, knew of the community relation; knew that CadAvell was a married man; knew that she was a resident of this state, and tried to get her to sign the deed, Avhich she refused to do. There is no question of estoppel or of innocent purchaser in the case. The vendor bought with his eyes Avide open, knowing the facts in the case, and he is presumed of course to have known the law. He, therefore, received nothing by the deed, and the wife was justified in absolutely disregarding the transaction. I am not able to agree with the other propositions urged by respondent, which the majority has not discussed, and believe the court erred in not sustaining the demurrer interposed to the answer.